                                          Case 3:20-cv-03177-WHO Document 17 Filed 03/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRUCE BEGG,                                        Case No. 3:20-cv-03177-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE
                                                 v.
                                   9

                                  10     D.S.A. SPORTS, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 11, 2021, I ordered the plaintiff to show cause why the case should not be

                                  14   dismissed for failure to prosecute. Dkt. No. 16. The clerk entered default on September 9, 2020,

                                  15   but no motion for entry of default judgment was filed. I ordered the plaintiff to either file such a

                                  16   motion or file a declaration explaining why he could not do so by March 1, 2021, and warned that

                                  17   the case would be dismissed if he did not respond. He has filed neither. Accordingly, this case is

                                  18   DISMISSED without prejudice for failure to prosecute.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 2, 2021

                                  21

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
